MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                              Apr 14 2020, 7:49 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                   Attorney General of Indiana
      Brooklyn, Indiana
                                                                Sierra A. Murray
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Scott A. Edwards,                                         April 14, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                19A-CR-2216
              v.                                                Appeal from the Vigo Superior
                                                                Court
      State of Indiana,                                         The Honorable Sarah K. Mullican,
      Appellee-Plaintiff.                                       Judge
                                                                Trial Court Cause No.
                                                                84D03-1901-F3-304



      Mathias, Judge.


[1]   Scott A. Edwards pleaded guilty in Vigo Superior Court to Level 3 felony

      aggravated battery and Level 3 felony neglect of a dependent resulting in


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020                 Page 1 of 7
      serious bodily injury. The trial court sentenced Edwards to an aggregate

      sentence of twenty-eight years. Edwards appeals and argues that his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


[2]   We affirm.


                                  Facts and Procedural History
[3]   During the time relevant to this appeal, Edwards was in a relationship with

      Holly Cota, who had a fourteen-month-old son, C.B.C. On January 14, 2019,

      Cota left C.B.C. in Edwards’s care while she went to work. While in Edwards’s

      care, C.D.C. suffered a serious injury to his scrotum, causing severe swelling

      and bruising. Cota again left C.D.C. in Edwards’s care the following day.

      Edwards then cut C.D.C.’s tongue, resulting in a vertical slit that went

      completely through the tongue, causing severe pain. When she returned home

      and saw C.D.C.’s tongue, Cota took him to the office of Dr. Daniel Kellar, who

      observed extensive injuries on the child; in addition to a bruised and swollen

      scrotum and split tongue, C.D.C. had bruises on his face and body, some of

      which were inflicted within the past day. Dr. Kellar later stated that C.D.C.’s

      injuries were the most extensive he had seen in twenty-six years of practicing

      family medicine.


[4]   C.D.C. was taken to the emergency room at the local hospital, then transferred

      to Riley Children’s Hospital in Indianapolis. At Riley, he underwent surgery to

      repair the injury to his tongue. As a result of the injury, C.D.C.’s tongue is

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020   Page 2 of 7
      scarred. Because of the injury, his speech may be impaired, and he is currently

      enrolled in speech therapy.


[5]   On January 24, 2019, the State charged Edwards with Level 3 felony

      aggravated battery, Level 3 felony battery resulting in serious bodily injury to a

      person under the age of fourteen, and Level 3 felony neglect of a dependent

      resulting in serious bodily injury. The State subsequently amended the charging

      information so that it charged Edwards with Level 3 felony aggravated battery

      and Level 3 neglect of a dependent resulting in serious bodily injury.


[6]   On May 29, 2019, Edwards entered into a plea agreement with the State in

      which he agreed to plead guilty as charged. The trial court held a guilty plea

      hearing on the following day and took the plea under advisement. Edwards

      moved to withdraw his plea on August 22, and the trial court held a hearing on

      this motion on August 26. The trial court denied the motion and proceeded to

      sentencing.


[7]   At the sentencing hearing, Dr. Kellar testified that the injury to C.D.C.’s tongue

      was non-accidental and had to have been intentionally inflicted. He also

      testified that it was highly unlikely the injury to C.D.C.’s scrotum was caused

      by accident. Specifically, Dr. Kellar testified that C.D.C. would have to have

      fallen from a significant height and landed with significant force, with his legs

      apart, on a hard object. Falling from a crib onto a toybox, as Cota claimed,

      would not have caused C.D.C.’s injuries.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020   Page 3 of 7
[8]   At the conclusion of the sentencing hearing, the trial court found as mitigating

      that Edwards, as a young child, had witnessed the murder of his father, suffered

      from PTSD, and suffered from anxiety and depression. The trial court found as

      aggravating that Edwards had a criminal history, albeit relatively minor; that

      Edwards was on probation at the time he committed the instant offenses; that

      the victim was less than two years of age; and the nature and extent of C.D.C.’s

      injuries. The trial court determined that the aggravating factors outweighed the

      mitigating factors and sentenced Edwards to consecutive terms of fourteen

      years of incarceration on each count for an aggregate term of twenty-eight years

      of incarceration. Edwards now appeals.


                                     Discussion and Decision
[9]   Edwards argues that his twenty-eight-year sentence is inappropriate. Indiana

      Appellate Rule 7(B) provides that the court on appeal “may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Still, we must exercise deference to a trial

      court’s sentencing decision, because Rule 7(B) requires us to give due

      consideration to that decision and because we understand and recognize the

      unique perspective a trial court brings to its sentencing decisions. Trainor v.

      State, 950 N.E.2d 352, 355–56 (Ind. Ct. App. 2011), trans. denied. Thus,

      although we have the power to review and revise sentences, the principal role of

      appellate review should be to attempt to “leaven the outliers, and identify some

      guiding principles for trial courts and those charged with improvement of the

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020   Page 4 of 7
       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).


[10]   Our review under Rule 7(B) should focus on “the forest—the aggregate

       sentence—rather than the trees—consecutive or concurrent, number of counts,

       or length of the sentence on any individual count.” Id. Whether we regard a

       sentence as inappropriate “turns on our sense of the culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other factors that come to light in a given case.” Bethea v. State, 983 N.E.2d

       1134, 1145 (Ind. 2013) (quoting Cardwell, 895 N.E.2d at 1224).


[11]   Our review under Appellate Rule 7(B) is also “very deferential to the trial

       court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “Such deference should

       prevail unless overcome by compelling evidence portraying in a positive light

       the nature of the offense (such as accompanied by restraint, regard, and lack of

       brutality) and the defendant's character (such as substantial virtuous traits or

       persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

       (Ind. 2015). The appropriate question is not whether another sentence is more

       appropriate, but whether the sentence imposed is inappropriate. Rose v. State, 36

       N.E.3d 1055, 1063 (Ind. Ct. App. 2015). It is the defendant’s burden on appeal

       to persuade us that the sentence imposed by the trial court is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[12]   Here, Edwards was convicted of two Level 3 felonies. The sentencing range for

       a Level 3 felony is three to sixteen years, with an advisory sentence of nine


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020   Page 5 of 7
       years. Ind. Code § 35-50-2-5(b). Thus, Edwards faced a maximum sentence of

       thirty-two years.1 His twenty-eight-year sentence is more than the advisory but

       less than the maximum. Considering both the nature of Edwards’s offense and

       his character, we cannot say that this sentence is inappropriate.


[13]   The nature of Edwards’s offenses is truly heinous. A fourteen-month-old child

       was placed in Edwards’s care, and he abused this position of care in an

       unthinkable way. Edwards inflicted horrific injuries on C.D.C.: C.D.C.’s

       tongue was vertically split through, causing him severe pain and difficulty

       eating and drinking. His speech impairment may be permanent. C.D.C.’s

       scrotum was severely injured, bruised, and swollen. This also caused the child

       severe pain, but, thankfully, no permanent injury. C.D.C. has shown signs of

       psychological trauma as a result of the injuries he suffered. To put it bluntly,

       there is nothing about the nature of Edwards’s offenses that persuades us that

       his sentence is inappropriate. To the contrary, the nature of the offenses alone is

       sufficient to justify Edwards’s twenty-eight-year sentence.


[14]   Turning to Edwards’s character, there is also nothing that convinces us that his

       sentence is inappropriate. Although he appears to have had a difficult

       childhood, this does not justify his behavior. And although he pleaded guilty,

       he denied culpability at the sentencing hearing. Edwards was also not entirely

       truthful regarding his prior criminal history. He told the trial court at the



       1
         The limitations imposed on consecutive sentences arising out of a single episode of criminal conduct are
       inapplicable to Edwards because aggravated battery is a “crime of violence.” See Ind. Code § 35-50-1-2(a)(7).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020                    Page 6 of 7
       sentencing hearing that he had never been “in trouble” before. Tr. p. 89. But the

       pre-sentence investigation report revealed that he had prior convictions for

       operating a vehicle while intoxicated and criminal mischief. Edwards was on

       probation for the latter offense when he committed the instant offenses.

       Although Edwards’s prior criminal history is minor, it does not reflect well on

       his character.


                                                 Conclusion
[15]   Giving due consideration to the trial court’s sentencing decision, we are unable

       to conclude that Edward’s twenty-eight-year sentence is inappropriate in light of

       the brutal nature of Edwards’s offenses or his character. We therefore affirm the

       judgment of the trial court.


[16]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2216 | April 14, 2020   Page 7 of 7